 640DECISIONSOF NATIONALLABOR RELATIONS BOARDJacob E. Decker and Sons,a Division of Armour andCompanyandAmalgamatedMeat Cutters andButcherWorkmen of North AmericaAFL-CIO,Local Union P-54. Case 16-CA-4488March 22, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 10, 1972, Administrative Law Judge'Lowell Goerlich issued his initial attached Decisionin this case in which it was found that the GeneralCounsel had not produced sufficient evidence toestablisha prima faciecase of Respondent's violationof Section 8(a)(3) of the National Labor RelationsAct, as amended, herein referred to as the Act.Accordingly, he granted the Respondent's motion todismiss the 8(a)(3) allegations of the complaint anddenied the General Counsel's motion to amend thecomplaint to include an allegation that the Respon-dent discriminatorily demoted Willie Hamilton "to aless desirable status of employment."Thereafter, the General Counsel filed exceptions tothe initial Decision,2 and the Board issued an orderinwhich it found that the General Counsel hadestablisheda prima faciecase of violations of Section8(a)(3) and (1) of the Act and that the AdministrativeLaw Judge erred in dismissing those allegations ofthe complaint for lack ofa prima faciecase.TheBoard's finding ofa prima faciecase with respect tothe 8(a)(3) allegation that Charles Galbraith hadbeen discriminatorily discharged was based upon theGeneral Counsel's offer of evidence showing that:"(1) Galbraith is the only employee in the history ofRespondent at its Texarkana plant to be dischargedpursuant to this rule violation; (2) Galbraith hadbeen guilty of this type of conduct over and overduring his year of employment with Respondent;however, he was not discharged until the advent oftheUnion; (3) Respondent had knowledge ofGalbraith's union activity through its informers whoengaged in illegal surveillance at the request of theRespondent; (4) the discriminate application of therule requiring employees to phone in thirtyminutesprior to work time in the event they were to be absentfrom work, i.e., the rule was not applied each time anemployee did not call in; (5) in the conversationbetweenWoodruff and Galbraith concerning Gal-tThe tale of "TrialExaminer"was changedto -Administrative LawJudge" effective August 19, 19722 It was also held in the initial Decision that the Respondent hadcommitted onlythose 8(a)(I)violationswhich were admitted by theRespondent3 In view of the Board's ruling,the AdministrativeLaw JudgegrantedtheGeneral Counsel's motion to amend the complaint to include anbraith's union sympathies Woodruff indicated thathe (Woodruff) would remove his protective handfrom Galbraith if Galbraith signed a union card."The Board's finding ofa prima faciecase of thediscriminatory suspension and demotion of WillieHamilton toa lessdesirable status of employment3was based upon the General Counsel's proffer of thefollowing evidence: "(1) Woodruff summoned MylesintoWoodruff's office and interrogated Myles as toHamilton's possible alignment with the Union; (2)Respondent had knowledge of Hamilton's attend-ance at a Union meeting through its unlawfulsurveillance of such meeting; (3) the discriminate useand application of the rule requiring employees tocall in each day thirty minutes prior to work time inthe event they are absent. In this regard, the smokemeat foreman testified Hamilton had been absentfrom work ten to fifteen times and had called in priortowork `on and off' and (4) if Hamilton wassuspended for violation of the rule alone, then hisreclassificationto a lessdesirable job should have noconnection with his suspension."Based on these findings the Board's Order remand-ed the case for a determination of whether theRespondent did in fact commit the violations allegedin the complaint, including the preparation andissuance of a Supplemental Decision setting forthfindings of fact, conclusions of law, and recommen-dations in conformity with the Board's Rules andRegulations.On November 17, 1972, Administrative Law JudgeGoerlich issued the attached Supplemental Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision and Supplemental Decision inlight of the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt the recom-mended Order in his Supplemental Decision, andthose findings and conclusions4 set forth in hisSupplementalDecision, and to adopt the recom-mended Order in his initial Decision to the extent itisnot inconsistent with the Board's Order of August11, 1972.allegation that the Respondentdiscnmmatorilydemoted Willie Hamilton"to a less desirable status of employment "aOn p 9, 22, ofthe Supplemental Decision, the Administrative LawJudge inadvertently states the dateofCharlesGalbraith'sunlawfuldischarge as occurring on September8,1972We correct this error bynoting the correct date to be September 8. 1971202 NLRB No. 97 JACOB E.DECKER AND SONS641ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order,to the extent that it is not inconsistent withtheBoard'sOrder of August 11, 1972, and theSupplementalOrder of the Administrative LawJudge and hereby orders that Respondent,Jacob E.Decker and Sons, a Division of Armour andCompany, Texarkana,Texas, its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order and SupplementalOrder.The Trial Examinerfindsthatat all times material hereinRespondentisand hasbeen an employer,as defined inSection 2(2) of the Act,engaged in commerce and inoperationsaffectingcommerce as defined in Section 2(6)and (7) of the Act, respectively.II.THELABOR ORGANIZATION INVOLVEDAt all times herein Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO, LocalUmon P-54, hereinafter referred to as the Umon, is andhas been a labor organization as defined in Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH,Trial Examiner:A charge was filedby Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO,Local Union P-54, on Septem-ber 14,1971, and upon the same date the charge was servedby registered mail upon the Respondent herein,Jacob E.Decker and Sons, a Division of Armour and Company. Acomplaint and notice of hearing was issued on November5, 1971, in whichitwas alleged that the Respondent hadviolated Section 8(a)(1) and(3) of the National LaborRelations Act, as amended,herein referred to as the Act,by unlawful interrogations,threats, and surveillance, andby discriminatorily suspending employee Willie Hamiltonon September 8, 9, and 10,1971, and bydischargingemployee Charles Galbraith on August27, 1971.The Respondent filed timely answer in which it deniedthat it had engaged in any of the unfair labor practicesalleged.The case came on for hearing on January 13 and 14,1972, at Texarkana,Texas. Each party was afforded a fullopportunity to be heard,to call,examine, and cross-examine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions,and to filebriefsAll briefs have been carefully considered by theTrialExaminer.Uponthe whole record and upon his observation of thewitnesses,the Trial Examiner makes the following:FINDINGS OFFACT, CONCLUSIONS,AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times materialherein a Delaware corporation with principal offices inPhoenix, Arizona. Respondent is engaged in the processingand distribution of meat and meat products from its plantinTexarkana,Texas.During the preceding 12 monthsprior to filing the complaint herein,a representative period,the Respondent bought goods valued in excess of $50,000which it caused to be shipped in interstate commerce frompoints located directly outside of the State of Texas to itsTexarkana,Texas, location.A.ThePertinent FactsThe Unioncommenced an organizational drive at theRespondent'sTexarkana plant on July 10, 1971, whichculminated in an election on November 5, 1971, in whichthe Union was designated as the bargaining representative.During this period the Union held seven or eightorganizationalmeetings of the Respondent's employees.Employee James DeLoach attended an organizationalmeeting on Saturday,August 21,1971, at the Master HostsInn,Texarkana, Arkansas,and informed the employeespresent that H. R. Woodruff,the Respondent's Texarkanaplant manager,had sent him to the meeting.On that dayupon leaving work DeLoach,while standing in front ofWoodruff's office, observed that he thought he would go tothe union meeting.Woodruff said,"Well, if you do, Iwould appreciate it if you would let me know what wasgoing on out there and who was going to be there."DeLoach failed to contact Woodruff after the meeting.Woodruff, nevertheless,telephoned DeLoach and askedhim what had occurred at the meeting and who had beenpresent.DeLoach supplied Woodruff with the names of 12employees who had attended the meeting,among whichwere the names of alleged discriminatees Charles GalbraithandWillieHamilton.About a week later DeLoachattended another union organizational meeting. Woodruffasked DeLoach"what went on." DeLoach answered, "Oh,about the same as usual."According to employee Henry D. Myles, in the second orthird week in August 1971, Woodruff asked him whetherhe knew what was causing Willie Hamilton'sdissatisfac-tion.Myles said that Hamilton had not complained to him.Woodruff then asked him whether he knew of theemployees' attempt to organize the plant.Myles answeredin the negative.Woodruff continued, "What about WillieHamilton?"Myles replied,"Willie Hamilton doesn't havethe ability to make no contact like that."During theconversationWoodruff also asked Myles what he thoughtabout the Union.Myles replied that he thought it was "agood idea."On August 12, 1971, Willie Hamilton received acommunication from the Respondent entitled "FirstWarning."Among other things in the warning it wasrecited that "On August 6, 1971, you were scheduled towork at 6 a.m.Your wife called in and reported you offwith a sprained ankle.According to instructions, issued in 642DECISIONSOF NATIONALLABOR RELATIONS BOARDa letter to all employees, you are to report to me at leastthirtyminutes before you [sic] scheduled work time, thisyou did not do."The disciplinary procedure which had been posted onthe bulletin board was incorporated in the warning asfollows.First offense-A written warning: Second offense-Awritten warning; plus, I week suspension without pay;Third offense-A written warning; plus, 2 weekssuspension without pay; Any further offense will besubject to dismissal.A paragraph added, "If the second and third offense isserious enough [sic] according to the rules and regulations,you could be discharged."On September 3, 1971, Hamilton received a secondwrittenwarning for an offense described as follows:On September 2, 1971 you were scheduled for work at5:00 a.m. Your wife called me at 5:30 a.m. to reportyou off sick for the day. On September 3, 1971 youwere scheduled for work at 5:00 a.m. and you did notreport off and as I write this letter at 11:30 a.m., I havenot heard from you."In the warning it was noted that "This is your secondwarning and according to the rules posted on the bulletinboard, you are given a one week suspension without pay.You will be scheduled back to work on September 13,1971." This suspension is claimed by the General Counselto have been discriminatory.`Hamilton testified that he informed the Respondent thathe was sick on September 2, 1971, and would not beavailable for work. Thereafter he was absent on Friday andMonday. He reported for work on September 7, 1971, atwhich time he presented a doctor's statement to ForemanHubert Ekstrum. Ekstrum did not read the statement.Thereafter Ekstrum told Hamilton to go home and hewould call Dr. Jamison. Hamilton was instructed tocontact Ekstrum at 4 o'clock. When Hamilton phonedEkstrum said, "Come down and report on Friday morningand we will check with Ray to see what time he wants youto come in Monday morning."Prior to his suspension Hamilton worked in the receivingdepartment.When he returned to work from his suspen-sion he was assigned to a skinning machine, which was alesser paying job. Hamilton had previously worked forabout 3 months on the skinning machine. The GeneralCounsel claims that Hamilton's assignment to the skinningmachine was also discriminatory.On September 8, 1969, alleged discriminatee CharlesGalbraith received a first written warning. The warningconcernedGalbraith's representation that his car hadbroken down on September 4, 1969. Galbraith did notappear for work until September 8, 1969. Galbraith waswarned, "According to our rules and regulations posted onthe Bulletin Board, if this happens again, you will besuspended for one week without pay."On October 5, 1970, Galbraith received a second writtenwarning at which time he was given a 1-week suspensionwithout pay. On this occasion, October 2, 1970, Galbraithwas scheduled to work at 6:30 a.m., but he did not show upor report that he would not be in until 7:10. In the warningGalbraith was reminded that "any time an employee hadto be absent they were to report out at least thirty minutesbefore their scheduled work time."On March 25, 1971, Galbraith received a third writtenwarning with the admonition, "If this happens again, youwill be dismissed according to rules and regulations postedon the bulletin board." The third warning mentioned thatGalbraith was scheduled to work at 6:30 p.m. and, as of8:45 p.m., he had not reported as instructed to do.iOn September 8, 1971, Galbraith received a fourthwritten warning. In this warning it was pointed out thatGalbraithwas scheduled to work at 6:30 a.m. onSeptember 7, 1971, and at 7:30a.m. someonecalled in andsaid that he was sick. The warning noted that this was 1-1/2 hours after he was supposed to report according to theposted rules The warning also noted that the situation hadbeen discussed between Galbraith, Watson, and Ekstrumon several occasions. It was further pointed out that onSeptember 8, 1971, Galbraith had not called at all. Thewarning concluded, "This is your fourthwarning letter andin accordance with the rule posted on the bulletin board,you are today dismissed as an employee of this company."The General Counselclaimsthat Galbraith's dismissal onSeptember 8, 1971, was discriminatory.Prior to his discharge Galbraith had attended aboutthree or four union organizational meetings. About 4 daysbefore the meeting of August 21, 1971, according toGalbraith, as he was walking up the aisle, Plant ManagerWoodruff approached him, put his arm around him, andsaid, "Hey, Charlie boy, you haven't signed one of themcards, have you?" Galbraith answered that he had notsigned a card, whereupon Woodruff responded, "Well, youknow you are already skating on thin [sic] ice," and added,"Well, if you signed one of those cards I have got myhands off you and out the door you go." About 3 weeksbefore this incident occurred, according to Galbraith,Raymond Watson, warehouse foreman, asked him what hethought about the Union, and Galbraithanswered,"Well,I think it is a good deal."Galbraith testified that on Tuesday morning, September7, 1971, he was sick at his girlfriend's house where therewas no telephone. Thus he asked her son to make atelephone call to the plant for him. He appeared at theplant on Wednesday in order to tell the Respondent thathe was not feeling better and that he was going to go to adoctor. Ekstrum reminded him that he had not called in;Galbraith responded that he "sent her son to call in forme." Ekstrum said, "That's a flimsy excuse." Galbraithremonstrated, "I was sick and there wasn't no phone; howcan I call in?" Ekstrum answered, "Charles, we dust ain'tgoin to take this excuse this time. Just pick up your checkand go."The foregoing evidence was produced during theGeneral Counsel's case-in-chief.B.Conclusions and ReasonsThereforThe Trial Examiner is of the opinion that the GeneralCounsel has not adduced evidence which establishes aprima faciecase that the Respondent discriminatorilyIThese warnings were given before the union drive commenced JACOB E. DECKER AND SONS643suspendedWillieHamilton and discriminatonly dis-charged Charles Galbraith. For this reason the TrialExaminer grants the Respondent's motion to dismiss theSection 8(a)(3) allegations of the complaint.2In regard to the allegations in the complaint concerning8(a)(1) violations of the Act the Trial Examiner is of theopinion that by reason of the Respondent's denials theGeneral Counsel has not established by a preponderanceof the evidence such violations of the Act except for thosewhich were admitted by the Respondent.3 The admittedviolations concernWoodruff's interrogations in regard tounion activities and his participation in surveillance of theemployees' union activities. Accordingly the Trial Examin-er finds that by engaging in such activities the Respondentviolated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.4Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, the Trial Examiner herebyissuesthe followingrecommended: 5ORDERRespondent Jacob E. Decker and Sons, a Division ofArmour and Company, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees regarding theirunionactivities and the union activities of other employees.(b) Unlawfully engaging in surveillance of its employees'union activities, giving the impression that it isengaging insurveillance of its employees' union activities, or encourag-ing employees to engage in surveillance of employees'union activities on its behalf.2.Take the following affirmative action which willeffectuate the policies of the Act.(a)Post at its Texarkana, Texas, plant copies of theattached noticemarked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 16, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.?IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decision.2For the same reason the Trial Examiner denies the General Counsel'smotion to amend the complaint to include an allegation that theRespondent discnminatonly demoted Willie Hamilton"to a less desirablestatus of employment3 In connection with Woodruffs testimony counsel for the Respondentsaid, "I think that MrWoodruff is admitting to clearly 8(a)(1) violations "4TheRespondent contends that "The General Counsel should beassessed costs, attorney fees and expenses of Respondent's expert witnessfor prosecuting such a frivolous case to trial"The Respondent citesTudeeProducts,Inc,194 NLRB No 198, andN LR B v Smith & Wesson, 424F 2d 1072, 1073 (C A 1)While the Respondent's contention may be welltaken in an appropriate case,nevertheless,because a finding of unfair laborpractices is sustained its contention finds no support in the presentproceedings5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "r In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 16, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT unlawfully interrogate our employeesin respect to their union activities or the union activitiesof other employees.WE WILL NOT engage in surveillance in respect to ouremployees' union activities.WE WILL NOT give the impression to our employeesthat we are engaging in surveillance in respect to ouremployees' union activities.WE WILL NOT encourage employees to engage insurveillance of our employees' union activities on ourbehalf.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of a labororganization. 644DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDJACOB E. DECKER ANDSONS, A DIVISION OFARMOUR AND COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room8A24, Federal OfficeBuilding, 819Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.SUPPLEMENTAL DECISIONLOWELL GOERLICH, Administrative Law Judge: OnMarch 10, 1972, the initial Decision in this case wasrendered in which it was found that the General Counselhad not produced sufficient evidence to establisha primafaciecase of Respondent's violation of Section 8(a)(3) oftheNational Labor Relations Act, as amended, hereinreferred to as the Act. The Respondent's motion to dismissthe 8(a)(3) allegations of the complaint was granted, andtheGeneral Counsel's motion to amend the complaint toinclude an allegation that the Respondent discriminatonlydemoted Willie Hamilton "toa lessdesirable status ofemployment" was denied.Thereafter, the General Counsel filed exceptions to theinitialDecision,' and the Board issued an order in which itfound that the General Counsel had establisheda primafaciecase of violations of Section 8(a)(3) and (1) of the Actand that the "Trial Examiner erred" in dismissing theseallegations of the complaint for lack ofa prima faciecase.The Board's finding ofa prima faciecase with respect tothe 8(a)(3) allegation that Charles Galbraith had beendiscriminatorily discharged was based upon the GeneralCounsel's offer of evidence showing that: "(1) Galbraith isthe only employee in the history of Respondent at itsTexarkana plant to be discharged pursuant to this ruleviolation; (2)Galbraith had been guilty of this type ofconduct over and over during his year of employment withRespondent; however, he was not discharged until theadvent of the Union; (3) Respondent had knowledge ofGalbraith'sunion activity through its informers whoengaged in illegal surveillance at the request of theRespondent; (4) the discriminate application of the rulerequiring employees to phone in thirty minutes prior towork time in the event they were to be absent from work,ie the rule was not applied each time an employee did notIItwas also held in the initial decision that the Respondent hadcommitted only those 8(a)(I) violations which were admitted by theRespondent2 In view of the Board's ruling, the General Counsel's motion to amendthe complaint to include an allegation that the Respondent discriminatorilydemoted Willie Hamilton"to a less desirable status of employment" isgranted3The facts found herein are based on the record as a whole and theobservation of witnessescall in; (5) in the conversation between Woodruff andGalbraith concerning Galbraith's union sympathies Wood-ruff indicated that he (Woodruff) would remove hisprotective hand from Galbraith if Galbraith signed a unioncard."The Board's finding ofa prima faciecase of thediscriminatory suspension and demotion of Willie Hamul-ton to a less desirable status of employment2 was basedupon the General Counsel's proffer of the followingevidence: "(1) Woodruff summoned Myles into Wood-ruff'sofficeand interrogatedMyles as to Hamilton'spossible alignment with the Union; (2) Respondent hadknowledge of Hamilton's attendance at a Unionmeetingthrough its unlawful surveillance of such meeting; (3) thediscriminate use and application of the rule requiringemployees to call in each day thirty minutes prior to worktime in the event they are absent. In this regard, the smokemeat foreman testified Hamilton had been absent fromwork ten to fifteen times and had called in prior to work,on and off' and (4) if Hamilton was suspended forviolation of the rule alone, then his reclassification to a lessdesirable job should have no connection with his suspen-sion "Basedon these findings the Board's Order remanded thecase for a determination of whether the Respondent did infactcommit the violations alleged in the complaint,including the preparation and issuance of a SupplementalDecision setting forth findings of fact, conclusions of law,and recommendations in conformity with the Board'sRules and Regulations. The scope of the Board's remandcommandsa de novoreconsideration of the entire record inthis case.SUPPLEMENTAL FINDINGS OF FACT,3 CONCLUSIONS,AND REASONS THEREFORITHE UNFAIR LABOR PRACTICESA.The AllegedViolationsof Section8(a)(1)In the initial Decision in this case a violation of Section8(a)(1) of the Act was found in Plant Manager Woodruff'sadmitted "interrogations in regard to union activities andparticipation in surveillance of the employees' unionactivities."4 In response to the Board's remand and upon areexamination of the record as a whole, with due regard forthe demeanor of the witnesses, the following additional8(a)(1) violations are found:The Respondent violated Section 8(a)(1) of the Act inearly August when WoodruffinterrogatedHenry Myles astoWillieHamilton's dissatisfaction,Myles' knowledge of4Woodruff admitted that he contacted James DeLoach after the unionmeeting of August 21, and "[H]e gave me a list of the names of theindividuals that were there " He also admitted that unnamed employeesgave him the names of those who attended other union meetings As theBoard stated inAbex Corporation-Engineered Products Division,162 NLRB328, 329, °[1 ]nterrogation which seeks to place an employee in the positionof acting as an informer regarding the union activity of his fellow-employeesis coercive " See alsoN L R B v Builders Supply Company of Houston,410F 2d 606 (C A 5) JACOB E DECKER AND SONS645the employees' attempt to organize the plant, and Hamil-ton's "possible alignment with the union." 5The Respondent further violated Section 8(a)(1) of theAct 3 or 4 days prior to the August 21 meeting whenWoodruff threatened to "remove his protective hand fromGalbraith if Galbraith signed a union card."6Finally, the Respondent violated Section 8(a)(1) of theActwhenWoodruff threatened to discharge JamesDeLoach for union activity on August 23.7B.The AllegedViolationsof Section 8(a)(3)It is well established that the General Counsel bears theburden of proving an unlawful discharge or suspension.8However, the Respondent must provide the Board with anadequate explanation for a discharge or suspension once aprima faciecaseof possible discrimination has beenestablished.9 An adequate explanation requires a showingthat a discharge or suspension was not motivated by adesire to discourage union activity. "[A]n employer mayhire and discharge at will so long as his action is not basedon opposition to union activities."N.L.R.B. v. Little RockDowntowner, Inc.,341 F.2d 1020, 1021 (C.A. 8). "[A]bsenta showing of antiunion motivation, an employer maydischarge an employee for a good reason, a bad reason, orno reason at all...."O. A. Fuller Supermarkets, Inc, 374F.2d 197 (C.A. 5). However, the "mere existence of a validground for a discharge is no defense to a charge that thedischarge was unlawful, unless the discharge was predicat-ed solely on those grounds, and not by a desire todiscourage union activity."N.L.R B v. Symons Manufac-turingCo.,328 F.2d 835, 837 (C.A. 7).10 "A justifiableground for dismissal is no defense if it is a pretext and notthemoving cause."N.L.R.B. v. Solo Cup Company,237F.2d 521, 525 (C.A. 8). ". . . the real motive' of theemployer in an alleged § 8(a)(3) violation is decisive.." N.L.R.B. v. Brown Food Stores,380 U.S. 278, 2871.The discharge of Charles GalbraithThe Respondent claims that Charles Galbraith wasdischarged for his fourth failure to comply with long-existing company rules and not because of his unionactivity.A list of company rules was posted on theRespondent's bulletin board. Accompanying these ruleswas a notice that a violation of 1 of the first 19 of thecompany rules would be penalized by a written warning, asecond violation by a 1-week suspension, a third by a 2-week suspension, and a fourth by discharge. The employ-ees had been instructed that they were required to reportan absence to the company 30 minutes before the time theywere scheduled to begin work on the day of the absence; afailure to do so was considered a violation of theaforementioned company work rules. Charles Galbraithhad received his first, second, and third' warnings onSeptember 8, 1969, October 5, 1970, and March 25, 1971,respectively.The company was notified that Galbraithwould be absent on September 7, 1971, at 7:30 a.m., 1 hourlater than required by the company rules. On September 8,Galbraith did not call in to report his absence at all; heappeared at the plant late in the day to inform theRespondent that he was ill. Galbraith received his fourthwarning letter, which informed him that he was discharged,on thatsameday. The Respondentclaimsthat Galbraith'sdischargewasmotivated solely by his violation ofcompany rules.In support of this claim Respondent's witnesses, Wood-ruff,W.C. Campbell, Armour and Company manager oflabor relations, and H.C. Beale, executive administrator ofDecker and Sons, testified that employees who violated-therule requiring the reporting of an absence one-half hourprior to the scheduled work time were always disciplined.This testimony was refuted. Henry Myles testified that hehad been absent "a number of times" without calling inand that no disciplinary action had been taken against him.Galbraith stated that he had been absent, failed to call in,and escaped discipline on numerous occasion. He recalledbeing absent 10 to 20 times in the year previous to hisdischarge. Asked if he called in to report his absences, hesaid,"Sometimes I did and sometimes I didn't." TheGeneral Counsel'scross-examinationof Raymond Wat-son, the smoked meat foreman, revealed that WillieHamilton, a frequent absentee, reported to the company 30minutesprior to worktime "off and on"; however,Hamilton never received a warning letter until August 12,1971, less than a month before his suspension and after thestart of the union campaign.ii Asked what would happento such an employee who had failed to call in to report anabsenceon two separate occasions,Watson replied,"Sometimeshe gets suspended." 12The Respondent has failed to show that Galbraith wasdischarged in accordance with an automatic disciplinaryprocedure which was applied without exception in all casesof employee rule violations. First, Respondent's witnesses,Campbell and Beale, admitted that they might be unawareof a failure on the part of the plant manager to enforce thecompany rules strictly. Woodruff, who insisted that plantrules were strictly and completely enforced, was contradic-ted by Watson who was in a better position to know5Myles'version of this conversation,which is credited,is set out in theinitialDecision in this case See also the Board's findings in its Orderremanding the case to the Trial Examiner6Galbraith's version of this conversation,which is credited,is set out inthe initial Decision in this case See also the Board's findings in its Orderremanding the case to the Trial ExaminerIDeLoachtestified"[H ]e said, 'I guess you know you have got twowarningsIcan write you two more and you know what that wouldmean'Iasked him, 'For what"'He said.'You went out there to theunion meeting,you got drunk,you showed your ass and you signed a unioncard' " Although Woodruff testified,the foregoing testimony of DeLoachis uncontroverted in the record" SeeN L R B v Borden,392 F 2d 412, 416 (C A5),GH Hicks andSons,Incorporated,141 NLRB1272, 12739N L R B v Standard Container Co,428 F 2d 793, 794 (C A 5)isThe principle was well stated by the Court of Appeals for the SecondCircuit inN L R B v Great Eastern Color Lithographic Corp,309 F 2d 352,355, cert denied 373 U S 950The issue before us is not, of course, whether or not there existedgrounds for discharge of these employees apart from their unionactivitiesThe fact that the employer had ample reason for dischargingthem is of no moment[E]ven though the discharges may havebeen based upon other reasons as well, if the employer was partlymotivated by union activity, the discharges were violative of the Actii See the Board's findings in its Order remanding the case tothe TrialExaminer12Emphasis supplied 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether absentees who failed to notify the company werealways disciplmed.13 Weighing the testimony of Woodruff,whose assertions were found to be incredible with respectto the alleged 8(a)(1) violations, against the testimony ofMyles, Galbraith, and Watson that rule enforcement wassporadic, the testimony of the latter must be credited.Second, the Respondent introduced time records purport-ing to show that Galbraith and Hamilton were disciplinedon every occasion when they failed to call in to report anabsence. (Resp. Exhs. 1l and 12.) The General Counselimpeached these records by showing that they did notrevealWillieHamilton's unexcused absence of August 6,1971.14 Third, although an average of 2 of the company'sapproximately 50 employees were absent on any given day,Galbraith was the only employee ever fired for failure tocall in to report an absence. It seems reasonable to assumethat this would not be the case if the 30-minute rule werestrictly enforced.The Respondent never contended that Galbraith was apoor employee.15 The reason advanced for his dischargewas that it was in accordance with established policy fromwhich the company never deviated. The fallacy of thiscontention has been demonstrated.When "the reasonsadvanced [for a discharge] are not persuasive the [protect-ed] activity may well disclose the real motive behind theemployer's action."N.L.R.B. v. Melrose Processing Co.,351F.2d 693, 698 (C.A. 8). "Proof .. . that the reason given[for a termination] was false warrants the inference thatsome other reason was being concealed . . . . If theemployer is independently shown to have a union animuswhich the discharge would gratify, it may be a fairinference that this was the true reason."N L.R.B. v. JosephAntell, Inc.,358 F.2d 880, 883 (C.A. 1).Evidence of the Respondent's union animus and supportfor the inference of an unlawful discharge is found in itsviolations of Section 8(a)(1) of the Act, all of which werecommitted by Plant Manager Woodruff, who was instru-mental in the decision to fire Galbraith.16 "When a .. .manager holding . . . antiunion bias . . . is involveddirectly in the decision whether to discharge an employee,the Board is entitled to conclude that this was a case of thethreat made good."N.L.R.B. v. Neuhoff Brothers Packers,Inc.,375 F.2d 372, 374, 376 (C.A. 5).Other factors, apart from the 8(a)(1) violations, supportthe inference that the discharge of Galbraith was unlawful.First,althoughCampbell testified thatArmour andCompany had a good longstanding relationship with theAmalgamated Meat Cutters and claimed that Armour hadnot conducted vigorous antiunion campaigns in otherlocations,he admitted that he felt unionization wasunnecessary.Furthermore, the existence of Armour'sclaimed nonhostile companywide relations with the MeatCutters is irrelevant in a given plant whose manager13The employees were instructed to call Ekstrum, the plant superintend-ent, or Foreman Watson if they expected to be absent Ekstrum did nottestify as to the strictness of disciplinary enforcement of company rules.Beale testified that if Ekstrum and Watson decided not to report a ruleviolation toWoodruff,Woodruff would be unaware of such violation14Hamilton received his first warning of August 12 for this unexcusedabsence15Both Woodruff and Ekstrum stated that they liked Galbraith's work16Woodruff calledBeale,told him of Galbraith's fourth violation ofharbors union animus. Second, Woodruff reported thenames of employees attending union meetings to Beale.The reporting of this information should have beenunnecessary if the company's policy during a unioncampaign was, as Campbell claimed, merely to insure thatthe employees would vote "knowing what all the factswere."Third and most important, the timing of thecompany's use of its disciplinary rules is highly significant.Galbraithwas discharged on September 8, 1971; thewarning letter to Willie Hamilton informing him of his 1-week suspension was dated September 3, 1971, and hissuspension was effective from September 8 to September10.Woodruff knew that both Galbraith and Hamilton hadattended union meetings. Woodruff originally claimed thathe did not discipline any of the other employees whoattended union meetings prior to the election. However,cross-examination by the General Counsel revealed thatCharlie King was given a 2-week suspension and a thirdwarning letter 2 weeks before the election and that HenryMyles received a 1-week suspension and second warningletter on October 26, also a short time before the electionof November 5. Both of these men were on the list taken byWoodruff of employees who attended union meetings.Examination of Respondent's exhibits reveals additionallythatWillieHamilton's first warning letter was issued onAugust 12, 1971, at a time during the union campaignwhen Hamilton had already been in attendance at unionmeetings and about the time Woodruff interrogated Myleson the subject of Hamilton's "dissatisfaction." 17 Finally,Jim Holland, acknowledged by Woodruff to be the "main"union leader, received his first warning on August 10, 1971,also during the union campaign. Thus, six disciplinaryletterswere sent to known union adherents during August,September, and October 1971, the major months of theunion campaign, a total equal to one less than the numberof disciplinary letters issued during the entire year of 1970.The Respondent attempted to support its claim that thedischarge of Galbraith was not discriminatory by showingthat other employees who attended- union meetings werenot disciplined.Woodruff specifically testified that JimHolland, the main union leader, was not discharged andthat no other unionmen, besides Galbraith and Hamilton,were disciplined. To the contrary, Holland and at least twoother union adherentsweredisciplined. These additionaldisciplinary sanctions to union supporters, although notcharged as independent violations of the Act, do constituteevidence of union animus and support for the inference ofunlawful discharge. The Respondent's issuance of sixwarnings in so short a period of time is either amathematically improbable coincidence or persuasiveevidence of illegal intent.18 Although such evidence iscircumstantial, and the Respondent directly denied dis-criminatory intent, "[i It would indeed be the unusual casecompany rules, and asked him "if there was to be any deviation fromcompany policy because there was union activities underway " Beale readilyagreed that Galbraith should be discharged17The union drive began on July 10, 197118"[T]he unexplained coincidence of time with respect to the principalevents was really no coincidence at all, but rather part of a deliberate effortby the management to scotch the lawful measures of the employees beforethat had progressed too far toward fruitionN LR B v JamestownSterling Corp,211 F 2d 725 (C A 2) JACOB E. DECKER AND SONSinwhich the link between the discharge and the unionactivity could be supplied exclusively by direct evidence.Intent is subjective and in manycasesthe discriminationcan be proven only by the use of circumstantial evidence."N.L.R.B. v.Melrose Processing Co.,351 F.2d 693, 698(C.A.8).'Therefore, on the basis of the record as a whole, it isconcluded and found that the "real motive" 19 for theRespondent's discharge of Galbraith was to discouragemembership in a labor organization and to interfere withthe right of employees "to self-organization and to form,join,or assistlabor organizations."The discharge ofGalbraith was a violation of Section 8(a)(3) of the Act.Since the Respondent's motive was clearly unlawful, itsasserted reason for the discharge of Galbraith becomesimmaterial.The existence of an alternative ground for theaction takenis nodefense where, as here, the Respondent'sactualmotivation was based on unlawful discrimination.WebsterWood Industries, Inc.,169NLRB 67. "[T]heexistenceof a proper reason for discharge is no defense ifthe discharge was actually made for an improper purpose."John Klann Moving and Trucking Company,411 F.2d 261(C.A. 6).Moreover, the Respondent has not sustained its burdenof rebutting theprima faciecase established by the GeneralCounsel as found by the Board and credited herein. TheBoard has stated inNational Automobile and CasualtyInsurance Co.,199 NLRB No. 1, "Fundamentally,a primafaciecase is one which is established by sufficient evidenceand can be overcome only by a preponderance ofcompetent, credible rebutting evidence."2.The suspension of Willie HamiltonThe Respondent claimed that Willie Hamilton's suspen-sion of September 8, 9, and 10, 1971, resulted from hisfailure to report an absence 30 minutes prior to hisscheduledworktime.His second violation of companyrules. The Respondent admitted that Hamilton was a goodworker, claiming that its disciplinary procedure had beenautomatically invoked only because of this rule violation.As noted in the discussion concerning the illegal dischargeofGalbraith, the company failed to prove that it neverdeviated from its policy of punishing those who failed tocallin to report an absence.Watson testified that"Hamilton had been absent from work ten to fifteen timesand had called in prior to work `on and off' "; 20 yet beforeHamilton's suspension he had received only one warningin his year of work for the company. Again, the falsity ofthe reason given for this suspension warrants the inferencethat the suspension was motivated by the Employer'sdesire to discourage employee union activity. This infer-ence is supported by the Respondent's knowledge ofHamilton's union activity2i and Woodruff's interrogation19N LR B v BrownFood Stores, supra20 See the Board's findings in its Order remanding the case to the TrialExaminer21 In its brief the Respondent relies onTampa Times Company vNLRB,193 F 2d 582, 583 (C A 5), for the proposition that it must beaffirmatively shown that persons responsible for a discriminatory dischargehad actual knowledge of the dischargee's union activities The Respondentclaims that the General Counsel has not shown such knowledge ofGalbraith and Hamilton'sunion activities other than knowledge of their647ofMyles on the subject of Hamilton's "dissatisfaction."The evidence of Respondent's union animus and otherfactors supporting the inference of unlawful dischargediscussed with respect to the discharge of Galbraith areequally applicable here. Hence, it is concluded that theRespondent's suspension of Willie Hamilton on September8, 9, and 10 was violative of Section 8(a)(3) of the Act.Moreover, as in the case of Galbraith, the Respondenthas not sustained its burden of rebutting theprima faciecase of the General Counsel which was found by the Boardand credited herein. SeeNational Automobile and CasualtyInsurance Co., supra.3.The change in Willie Hamilton's jobclassificationWhen Willie Hamilton returned to work from hissuspension on September 13, he was transferred from theReceiving Department to the Skinning Department, whichinvolved an 18-cent cut in pay. Hamilton testified thatalthough he was hired to work in the Receiving Depart-ment and was working there at the timeof his suspension,he had previously worked on the skinning machine "for awhile," "maybe a couple of months." The reason advancedby the Respondent for Hamilton'stransfer,which isconsidered to be valid and not of a discriminatorynature,is that about a week before Hamilton's suspension HenryMyles informed Watson that Hamilton could not read orwrite.This deficiency made Hamilton unable to performthe necessary recordkeeping functions of a receiver. It istherefore concluded that the change in Hamilton's jobstatuswas made for business purposes and was not inviolation of the Act.SUPPLEMENTAL CONCLUSIONS OF LAW1.By unlawfully discharging Charles Galbraith onSeptember 8, 1972, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and 8(a)(3)of the Act.2.By unlawfully suspendingWillieHamilton onSeptember 8, 9, and 10, 1971, the Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)and 8(a)(3) of the Act.SUPPLEMENTAL RECOMMENDED REMEDYIthaving been found that the Respondent unlawfullydischarged Charles Galbraith and thereby violated Section8(a)(1) and 8(a)(3) of the Act,it isrecommended that theRespondent remedy such unlawful conduct.It is recom-mended in accordance with Board policy 22 that Respon-dent offer Charles Galbraith immediate and full reinstate-ment to his former position or, if such position no longerexists,toa substantially equivalent position,withoutattendance at one union meeting However, therecordreveals thatWoodruffknew that Hamilton attended five union meetingsand thatGalbraithattended at least "a couple" In any case,the required showing ofknowledge of union activity to supporta finding of an illegal discharge issatisfiedby a showing of knowledgeof attendance at even one unionmeeting Thestatute protectsthose whoengage in minimal union activity aswell as morevociferous union advocates22 SeeThe Rushton Company,158 NLRB 1730, 1740 648DECISIONSOF NATIONALLABOR RELATIONS BOARDprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings that he may havesuffered as a result of the discrimination against him bypayment to him of a sum of money equal to the amount hewould have earned from the date of his discriminatorydischarge to the date of an offer of reinstatement, less netearnings during such period to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, and including interestat the rate of 6 percent per annum in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.It isfurther recommended, in accordance with the aboveformula, that the loss of earnings caused by the Respon-dent's discriminatory 3-day suspension be paid by theRespondent to Willie Hamilton.It is further recommended that the Respondent beordered to rescind and expunge Charles Galbraith's fourthwarning dated September 8, 1971, and Willie Hamilton'ssecond warning dated September 3, 1971, from theirpersonnel records.Accordingly, upon the basis of the foregoing findings offact,conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, it is recommendedthat the Board issue the following recommended: 23SUPPLEMENTAL ORDERThe Respondent,Jacob E. Decker and Sons, a Divisionof Armour and Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging concerted activities of its employees, ormembership in Amalgamated Meat Cutters and ButcherWorkmen ofNorthAmerica,AFL-CIO,or any otherlabor organization,by unlawfullydiscriminatonly dis-charging or suspendingany of itsemployees.(b)Unlawfullythreatening to fire or discipline employ-ees for engaging in concerted activities.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistAmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO,or any other labor organiza-tion, to bargaincollectivelythrough representatives of theirown choosing,and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteed inSection7 of the Act, orto refrain from any or all suchactivities subject to the union-security requirements ofSection 8(a)(3) of the Act.2.Takethe following affirmative action which willeffectuate the policiesof the Act:(a)OfferCharles Galbraithimmediate and full reinstate-ment to his former position or, if such position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,discharging,ifnecessary,any employee hired to replacehim, and make him whole for any loss of pay that he mayhave suffered by reason of the Respondent's discrimina-tion against him in accordance with the recommendationsset forth in the section of this Decision entitled"Supple-mental Recommended Remedy."(b)Make Willie Hamilton whole for any loss of pay thathemay have suffered by reason of the Respondent'sdiscrimination against him in accordance with the recom-mendations set forth in the section of this Decision entitled"Supplemental Recommended Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Supplemental Order.(d)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(e)Rescind and expunge from its personnel recordsCharlesGalbraith's fourth warning dated September 8,1971, and Willie Hamilton's second warning dated Septem-ber 3, 1971.(f)Post at its Texarkana, Texas, plant copies of theattached notice marked "Appendix A.1124 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisSupplemental Decision, what steps have been taken tocomply herewith.25IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in the decisions in this case.23 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits supplemental findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "25 In the event that this recommended Supplemental Order is adopted bythe Board after exceptions have been filed, this provision shall be modifiedto read. "Notify the Regional Director for Region 16, in wnting, within 20days from the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a trial in whichall parties were permitted to introduce evidence, found that JACOB E. DECKER AND SONSwe discharged Charles Galbraith and suspended WillieHamilton unlawfully and that by their discharge andsuspension we discouraged employees from becoming andremaining members of the Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO.WE WILL offer Charles Galbraith his formerjob or, ifhis job no longer exists, a substantially equivalentposition.WE WILL restore his seniority and pay him anybackpay he lost because we discharged him.WE WILL pay Willie Hamilton any backpay he lostbecause we suspended him.WE WILL NOT discharge or suspend any employee forthe same reasons for which the Board found that wedischarged and suspended the above-named employ-ees.WE WILL NOT unlawfully discharge or suspendemployees for lawfully engaging in union activities orprotected concerted activity.WE WILL NOT unlawfully interrogate our employeesin respect to their union activities or the union activitiesof other employees.WE WILL NOT engage in surveillance in respect to ouremployees' union activities.WE WILL NOT give the impression to our employeesthat we are engaging in surveillance in respect to ouremployees' union activities.WE WILL NOT encourage employees to engage insurveillance of our employees' union activities on ourbehalf.WE WILL NOT threaten employees for engaging inunion activities.The laws of the United States give all employees theserights:To organize themselves649To form,join, or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all of these thingssubject to the union-security requirements ofSection 8(a)(3) of the NationalLaborRelationsAct, as amended.All of youare free to remain or refrain from becoming orremaining members of a labor organization.DatedByJACOB E.DECKER ANDSONS, ADIVISION OFARMOUR AND COMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresentlyserving in theArmed Forces of the United States,of the right to fullreinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withits provisions may be directed to theBoard'sOffice, Room8A24, Federal OfficeBuilding, 819Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.